DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.

Information Disclosure Statement
The Examiner notes that a typo was corrected on the 1/28/22 IDS for NPL 2 as document “JVET-L1011-v7” was listed as NPL #2 on the IDS, but the document submitted was actually “JVET-L1001-v7”. A correction has been made for the IDS submitted on 1/28/22 and considered on 2/15/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. 2020/0120353), hereinafter Xu in view of Bross, Benjamin, et al., "Versatile Video Coding (Draft 3)", Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Document Jvet-L1001-v7, 12th Meeting: Macao, CN, Oct. 3-12, 2018. The NPL copy referred to by the Examiner is attached.

	Regarding claims 1, 8 and 15, Xu discloses a method, apparatus and non-transitory computer readable storage medium comprising instructions stored therein, wherein, when the instructions executed by a processor, the instructions cause the processor to: 
	a processor (Xu [0162]); and 
	a memory configured to store instructions executable by the processor (Xu [0162]); 
	wherein the processor, upon execution of the instructions (Xu [0162]), is configured to: 
		arrange video data in a plurality of luma subblocks and a plurality of chroma subblocks, wherein each chroma subblock corresponds to one or more luma subblocks (Xu [0026]), wherein the video data has a color sampling format (Xu [0067] and [0113]), and the plurality of luma subblocks are derived according to the color sampling format (Xu [0113], [0117] and fig. 10; 
		determine the color sampling format of the video data (Xu [0067]); and 
		derive an affine motion vector for a chroma subblock out of the plurality of chroma subblocks using an average luma motion vector obtained by averaging motion vectors of the corresponding luma subblocks (Xu [0113]), wherein the averaging process uses the motion vectors from different numbers of luma subblocks under different color sampling formats (Xu [0113] and [0067]), and 
		wherein in response to determining that the color sampling format is 4:2:0, derive the affine motion vector for the chroma subblock by taking an average of motion vectors of four corresponding luma subblocks (Xu [0113]).
	Xu discloses multiple color sampling formats ([0067]) and deriving an affine motion vectors for a chroma block using an average of corresponding luma blocks, which in the case of 4:2:0 is one chroma block is derived from four corresponding luma blocks ([0113]). Xu does not explicitly disclose the corresponding blocks for the 4:4:4 and 4:2:2 formats.
	However, Bross teaches deriving an affine motion vector for a chroma subblock out of the plurality of chroma subblocks using an average luma motion vector obtained by averaging motion vectors of the corresponding luma subblocks (Bross p. 142, equation 8-639 and surrounding text), wherein the averaging process uses the motion vectors from different numbers of luma subblocks under different color sampling formats (Bross p. 142, equation 8-639 and surrounding text, p. 14, Table 6-1 and text underneath and surrounding text and pgs. 15-16, figs. 6-1 to 6-3 and surrounding text), and
		wherein in response to determining that the color sampling format is 4:4:4, derive the average luma motion vector is the motion vector of one corresponding luma subblock (Bross p. 142, equation 8-639, p. 14, Table 6-1 and text underneath and surrounding text and pgs. 15-16, figs. 6-1 to 6-3 and surrounding text), and in response to determining that the color sampling format is 4:2:2, the average luma affine motion vector is derived by taking an average of the motion vectors of two corresponding luma blocks (Bross p. 142, equation 8-639 and surrounding text, p. 14, Table 6-1 and text underneath and surrounding text and pgs. 15-16, figs. 6-1 to 6-3 and surrounding text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s apparatus with the missing limitations as taught by Bross to create more accurate luma and chroma arrays based on the color sampling format (Bross p. 14, section 6.2). 
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating more accurate luma and chroma motion vectors or arrays.

	Regarding claim 15, Xu in view of Bross teaches a non-transitory computer readable storage medium, comprising instructions stored therein, wherein, when the instructions executed by a processor, the instructions cause the processor to (Xu [0162]): arrange video data in a plurality of luma subblocks and a plurality of chroma subblocks, wherein each chroma subblock corresponds to one or more luma subblocks, wherein the video data has a color sampling format, and the plurality of luma subblocks are derived according to the color sampling format; determine the color sampling format of the video data; and derive an affine motion vector for a chroma subblock out of the plurality of chroma subblocks using motion vectors of the corresponding luma subblocks, wherein in response to determining that the color sampling format is 4:4:4, derive the affine motion vector for the chroma subblock as a motion vector of a corresponding luma subblock, and in response to determining that the color sampling format is 4:2:2, derive the affine motion vector for the chroma subblock by taking an average of motion vectors of two corresponding luma subblocks (see citations for claims 1 and 8). 

Regarding claims 5, 12 and 19, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured to: invoke a rounding process with the motion vectors of the corresponding luma subblocks as an input (Bross p. 111, section 8.3.2.14 and p. 142, top), and derive the average luma motion vector by the rounded motion vectors (Bross p. 142, top). 
The same motivation for claim 1 applies to claims 5, 12 and 19.

Regarding claims 6, 13 and 20, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured to: left shift the motion vectors of control points of the corresponding luma subblocks (Bross p. 135 bottom to p. 136 top and p. 142, top), and derive the motion vectors of the corresponding luma subblocks by the left shifted motion vectors (Bross p. 142, top). 
The same motivation for claim 1 applies to claims 6, 13 and 20.

Regarding claims 7, 14 and 21, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable storage medium of claims 1, 8 and 15, wherein the processor is further configured to: derive an affine motion vector for a luma subblock out of the luma subblocks using a control point based affine motion model (Bross p. 136, section 8.3.4.7). 
The same motivation for claim 1 applies to claims 7 and 14.

Response to Arguments
The Examiner notes that “the current standard (as attached)” referred to by the Applicant on the bottom of p. 9 and discussed on p. 10, of the Applicant’s Remarks filed 5/24/22 was not attached. The Applicant’s representative Shen Wang was notified of the issue on 10/26/22. The Applicant responded by referring to the 516 page document filed on 4/25/22.

Applicant's arguments filed 5/24/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Xu in view of Bross (L1001-v7 version).
	As cited above, Xu discloses multiple color sampling formats ([0067]), averaging the corresponding luma blocks of a chroma block to obtain a chroma block for affine motion compensation and in, for example, a 4:2:0 format, averaging 4 luma blocks to obtain a chroma block ([0113]). 
	Bross also teaches averaging 4 luma blocks to obtain a chroma block for affine motion compensation (pgs. 141-142, section 8.3.4.9). Further, Bross teaches that in a 4:4:4 color sampling format, 1 chroma block corresponds to 1 luma block and in a 4:2:2 color sampling format, 1 chroma block corresponds to 2 luma blocks (p. 14, Table 6-1 and text underneath and surrounding text and pgs. 15-16, figs. 6-1 to 6-3 and surrounding text). 
	Since Xu teaches averaging corresponding luma blocks to obtain a chroma block (Xu [0113]), it would follow that if there are a different number of corresponding luma blocks in a different color sampling format (such as 2 corresponding luma blocks in 4:2:2 and 1 corresponding luma block in 4:4:4 (Bross pgs. 14-16)), a different number of corresponding luma blocks would be averaged (Xu [0113]). Therefore, the combination of Xu and Bross teaches the amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pham Van et al. (U.S. 2020/0099945) discloses a rounding process for luma and chroma motion vectors ([0134], Table 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482